ORDER

PER CURIAM.
In this negligence action, Union Electric Company (UE) appeals from the denial of its motion for Judgment Notwithstanding the Verdict or for a New Trial brought after a jury verdict and judgment for respondents, Robert J. Barker and Jane Barker (Barkers).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).1

. Respondent's Motion to Dismiss Appeal and for Damages for Frivolous Appeal is denied.